Citation Nr: 1301491	
Decision Date: 01/14/13    Archive Date: 01/23/13

DOCKET NO.  08-12 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for defective vision.

2.  Entitlement to service connection for a dental condition.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

S. Becker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1947 to January 1950.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  Among other things, no new and material evidence was found therein to reopen a previously denied claim of entitlement to service connection for defective vision.  The Veteran perfected an appeal as to this determination.

In February 2011, the Veteran testified at a Travel Board hearing before a Veterans Law Judge.  The issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for defective vision was remanded by the Board in December 2011 for additional development in the form of scheduling another hearing.  This development was completed, and the Veteran testified at a Video Conference hearing before the undersigned Veterans Law Judge in February 2012.  A transcript of each hearing has been associated with the claims file.

The issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for defective vision again was remanded by the Board in June 2012.  Specifically, the agency of original jurisdiction (AOJ) or RO in this case was directed pursuant to the Veteran's request to consider in the first instance the additional evidence submitted by him following its last adjudication of the aforementioned issue in a March 2008 statement of the case.  A supplemental statement of the case accordingly was issued by the AOJ/RO in December 2012.

Adjudication may proceed if otherwise in order given the completion of the additional development mandated in the Board's remands.  See Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with); aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  No potential problems with adjudication are found with respect to the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for defective vision.  Thus, the following determination regarding this issue is based on review of the Veteran's claims file and Virtual VA "eFolder."

Entitlement to service connection for a dental condition has been added as an issue at this juncture for a limited purpose.  This issue has not been certified to the Board.  Yet review of the Veteran's claims file and Virtual VA "eFolder" shows that it is in appellate status and requires additional development.  As such, it is addressed in the REMAND portion of the decision below.  It accordingly is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In a March 1951 rating decision, the RO denied the Veteran's original claim of entitlement to service connection for defective vision.  He did not appeal this decision.

2.  Some of the evidence received subsequent to the March 1951 rating decision is new.  However, this evidence is not relevant or material, is redundant or cumulative of evidence previously submitted, and/or does not raise a reasonable possibility of substantiating the Veteran's entitlement to service connection for defective vision.


CONCLUSIONS OF LAW

1.  The March 1951 rating decision denying entitlement to service connection for defective vision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a), 20.1103 (2012).

2.  New and material evidence has not been received since the March 1951 rating decision, and therefore the issue of entitlement to service connection for defective vision is not reopened, to include for reconsideration.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a), (c) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Before addressing the merits, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159 (2012).  

Proper notice from VA must inform the claimant and his representative, if any, of any information and any medical or lay (non-medical) evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2012); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.  In the context of claims to reopen, information must be provided concerning reopening as well as entitlement to the underlying service connection or other benefit being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been satisfied.  Via letter dated in August 2007, he was notified that service connection for defective vision previously had been denied.  He further was notified of the criteria for reopening and for establishing service connection, the evidence required in both these regards, the reason for the previous denial, and his and VA's respective duties for obtaining evidence.  The letter also notified him of how VA determines disability ratings and effective dates if service connection is awarded.  It accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO in October 2007.  Nothing more is required.  

Pursuant to the duty to assist, VA is required to aid the claimant in the procurement of service treatment records and other pertinent treatment records, whether or not they are in Federal custody.  38 U.S.C.A. § 5103A(b-c); 38 C.F.R. §§ 3.159(c)(1-3).  VA also is required to provide a medical examination and/or obtain a medical opinion when necessary.  38 U.S.C.A. § 5103A(d); 38 C.F.R. §§ 3.159(c)(4).

The Veteran's service treatment records (STRs)and VA treatment records have been obtained.  This was through VA's efforts, him submitting them on his own behalf, or both.  No private treatment records have been obtained.  None have been submitted by the Veteran despite the fact that he has noted treatment for his eyes from several private entities.  A few have been identified adequately from a private medical examination submitted by him.  However, he has not authorized the release of records from them to VA.  Such is true notwithstanding being requested to do so.  It follows that such records could not be requested on the Veteran's behalf.  Of additional note is that treatment records likely are not germane to this matter.  As discussed below, the state of the Veteran's vision during service is the primary import.

Neither a VA medical examination nor a VA medical opinion has been obtained with respect to this matter.  However, VA is not obligated to provide such an examination or opinion for an issue that is not reopened.  See 38 U.S.C.A. § 5103A(f); 38 C.F.R. § 3.159(c)(4)(C)(iii); see also Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  As discussed below, no new and material evidence has been received to merit reopening for reconsideration of the Veteran's entitlement to service connection for defective vision.

Discussion of the Veteran's Travel Board and Video Conference hearings finally is necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  The sole certified issue comprising this matter was identified at the outset of each hearing.  The criteria for establishing reopening were not touched up at the former hearing.  However, this has been cured in that they specifically were discussed at the latter hearing.  The criteria for establishing the underlying service connection issue specifically were discussed at both hearings.  Regarding evidence that may have been overlooked, information was elicited from the Veteran that he has received treatment from several providers concerning his eyes.  It was suggested at both hearings that one or more of these providers submit a medical opinion.  60 days were provided following each hearing for the submission of such an opinion or opinions.  However, none were submitted.

Significantly, neither the Veteran nor his representative has identified any further development necessary for a fair adjudication of the claim that has not been completed.  The record also does not indicate any such development.  The Board thus finds that VA's duty to assist has been satisfied.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. at 183.  

The duty to notify and the duty to assist both having been met, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Application to Reopen Based on New and Material Evidence

Service connection "basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service . . . or if preexisting such service, was aggravated therein."  38 C.F.R. § 3.303(a); 38 U.S.C.A. § 1131.  To establish service connection, there generally must be (1) a current disability, (2) the in-service incurrence of an injury or disease or the in-service aggravation of a preexisting injury or disease and (3) a nexus between the current disability and the in-service incurrence or aggravation of an injury or disease.  See Hickson v. West, 12 Vet. App. 247 (1999); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Certain evidentiary presumptions exist to assist Veterans in establishing service connection.  For example, a Veteran is presumed to be in sound condition upon entry into service except as to defects, infirmities, or disorders noted at that time or where clear and unmistakable evidence demonstrates that an injury or disease existed prior to service and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  Noted means "[o]nly such conditions as are recorded in examination reports."  38 C.F.R. § 3.304(b).  "Clear and unmistakable evidence" is an "onerous" evidentiary standard requiring that the conclusion be "undebatable."  Cotant v. Principi, 17 Vet. App. 116 (2003); Laposky v. Brown, 4 Vet. App. 331 (1993).

Also, a preexisting injury or disease is presumed to have been aggravated by a Veteran's service when there is an increase in disability during such service unless there is a specific finding that the increase is due to the natural progress of the injury or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and unmistakable evidence is required to rebut this presumption.  38 C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of a preexisting injury or disease do not constitute an increase in disability unless the underlying injury or disease, as contrasted with symptoms, has worsened.  Beverly v. Brown, 9 Vet. App. 402 (1996); Jensen v. Brown, 4 Vet. App. 304 (1993); Green v. Derwinski, 1 Vet. App. 320 (1991); Hunt v. Derwinski, 1 Vet. App. 292 (1991).  Thus, "a lasting worsening," or worsening that existed not only at the time of separation but currently still exists, is required.  Routen v. Brown, 10 Vet. App. 183 (1997); Verdon v. Brown, 8 Vet. App. 529 (1996). 

Of further note is that service connection may be established for a disease of congenital origin.  Indeed, a congenital disease can be incurred or aggravated in service in that it first manifests during service or preexisted service but progresses beyond its natural progression during service.  VAOPGCPREC 67-90 (July 18, 1990).  A congenital defect is not a disability for which service connection can be granted.  38 C.F.R. §§ 3.303(c); 4.9.  However, if the defect was aggravated such that a superimposed disease or injury occurred during service, service connection may be established for the resultant disability.  VAOPGCPREC 82-90 (July 18, 1990).  The presumption of soundness applies to a congenital disease but not to a congenital defect.  Quirin v. Shinseki, 22 Vet. App 390 (2009).  A congenital disease is capable of improving or deteriorating whereas a congenital defect is "more or less statutory in nature."  VAOPGCPREC 82-90.  Service connection cannot be granted for refractive error of the eye.  38 C.F.R. §§ 3.303(c), 4.9; see also McNeely v. Principi, 3 Vet. App. 357 (1992); VA Adjudication Procedure Manual (M21-1MR), Part III, Subpart iv, Chapter 4, Section B.10.d (indicating that refractive errors are due to anomalies in the shape and conformation of the eye structures and that such errors generally are of congenital origin).

A final decision such as that regarding entitlement to service connection that has been disallowed shall be reopened and readjudicated if new and material evidence pertaining to the claim is submitted.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140 (1991).  New evidence means evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  

New and material evidence can be neither redundant nor cumulative of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The phrase raises a reasonable possibility of substantiating the claim is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  It does not require submission of new and material evidence as to each previously unestablished fact necessary to substantiate the claim.  Id.  Rather, it contemplates consideration of all the evidence, whether newly submitted or previously submitted, and any assistance likely required such as a VA medical examination that addresses nexus.  Id.  

Additionally, a claim that has been finally disallowed shall be reconsidered if relevant official service department records that existed but had not been associated with the claims file at the time of the previous final disallowance subsequently are associated with the claims file.  38 C.F.R. § 3.156(c)(1).  Such records include those that are related to a claimed in-service event, injury, or disease regardless of whether or not the Veteran is mentioned by name, those that are forwarded by the Department of Defense or the service department any time after VA's initial request for them, and those that are declassified now but previously were classified.  Id.  Excluded are such records that VA could not have obtained because they did not exist when the claim previously was decided or because the claimant failed to provide sufficient information for VA to identify and obtain them.  38 C.F.R. § 3.156(c)(2).

Service connection for defective vision was denied by the RO in a March 1951 rating decision.  It was found that the Veteran had defective vision upon his entrance into service and that there was no permanent increase in the severity of his vision during service.  In other words, service did not permanently aggravate his defective vision.  The Veteran was notified of this decision and of his appellate rights in April 1951.  He did not appeal it, however.  Further, no relevant evidence was received within the one year period following the rating decision.  38 C.F.R. § 3.156(b); see also Buie v. Shinseki, 24 Vet. App. 242 (2011).  It therefore became final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a), 20.1103.  

At the time of the March 1951 rating decision, the evidence of record for consideration by the RO consisted of the Veteran's service treatment records (STRs) and a March 1951 VA examination.  Evidence associated with the claims file thereafter includes service treatment records, photographs taken during the Veteran's service, VA treatment records, a March 2012 private Disability Benefits Questionnaire (DBQ), and statements and testimony from the Veteran.  

The STRs available prior to the March 1951 rating decision document that the Veteran had 20/20 uncorrected vision in his right eye and 10/20 vision corrected to 20/20 in his left eye upon his entrance into service.  Defective vision left eye was listed as a defect.  Information on the amount of correction required in this eye was set forth.  Upon his separation from service, the Veteran's vision was 20/20 uncorrected in his right eye and 20/30 uncorrected in his left eye.  That this eye's vision was not corrected was noted.  Defective vision left eye not corrected was listed as a defect/diagnosis.  These STRs were submitted by the Veteran following the March 1951 rating decision.  In addition, he submitted a November 1949 service treatment record which indicates that he had 20/20 in both eyes with varying amounts of correction for each.  The photographs taken during the Veteran's service show him without glasses and show the ship he served aboard.

VA treatment records are silent with respect to the Veteran's eyes.  20/20 right eye vision and 20/30 left eye vision uncorrected was found at the March 1951 VA examination.  At the March 2012 private DBQ, the Veteran's uncorrected distance visual acuity was 20/50 in his right eye and 20/70 in his left eye.  His corrected distance visual acuity was 20/40 or better in both eyes.  These findings were specified as having been made in October 2011.  Uncorrected and corrected near visual acuity was not measured.  Age-related macular degeneration and post-operative cataracts were diagnosed.  Astigmatism also was referenced.

In his statements and testimony, the Veteran contends that his defective vision is at least somewhat attributable to his service.  He specifically contends that it got worse as a result of "the flashback, the fire" from firing guns in an open turret on the ship he was stationed aboard.

The November 1949 STR predated the March 1951 rating decision.  In other words, it existed as of the time of this rating decision.  It was not of record at that time, however, as noted above.  There is no indication that this is in any way attributable to the Veteran's failure to provide sufficient information to identify and locate it.  How or why the STR is missing from the packet containing all the other service treatment records forwarded from the Veteran's service department is unknown.  It ultimately was submitted by the Veteran, but that fact is of no consequence.  There indeed is no indication that he was in possession of the record at the time of the aforementioned rating decision.  Even if he was in possession of it then, there is no indication that he was aware it was missing from the service treatment records possessed by VA .  

No consideration was given to the November 1949 STR in the March 1951 rating decision since it was not of record at that time.  No consideration was given to the photographs of the Veteran during service, VA treatment records, March 2012 private DBQ, and statements and testimony from the Veteran either.  Therefore, this evidence is new.  The STRs other than the November 1949 one which were submitted by the Veteran following the March 1951 rating decision are not new.  They rather are duplicative in that they were considered therein.

The November 1949 newly submitted STR, while an official department service record, is not "relevant" evidence within the meaning of 38 C.F.R. § 3.156(c), because it does not relate anything different than was already known about the Veteran's vision.  Indeed, "relevant" means "having significant and demonstrable bearing on the matter at hand."  See Merriam-Webster's Collegiate Dictionary, Eleventh Edition (2003), 1051.  This 1949 STR simply records the same ophthalmologic measurements as in the other STRs.  It provides no additional evidence concerning the Veteran's vision, other than it had remained unchanged.  As the Veteran's claim relies on the theory that the Veteran's preexisting defective vision was aggravated by service, the November 1949 STR indicates no such thing (indeed, if it is relevant at all it tends to prove that the Veteran's vision remained static throughout service).  As such, the November 1949 STR is not a basis for reopening the claim for reconsideration under 38 C.F.R. § 3.156(c).

None of the new evidence is otherwise a basis for reopening under 38 C.F.R. § 3.156(a) as "new and material evidence" because such evidence it does not concern an unestablished fact necessary to substantiate the claim.  "Material," as it  concerns facts, means "having real importance or great consequences." See Merriam-Webster's Collegiate Dictionary, Eleventh Edition (2003), at 765.  There was no indication based on the STRs and other evidence available as of March 1951 that the Veteran's defective vision was permanently aggravated by his service.  There still is no such competent indication based on the service treatment records to include the new November 1949 service treatment record and other new evidence available now.  

This STR has no significance or demonstrable bearing because it does not convey or even suggest that his defective vision was permanently aggravated during service.  It rather simply sets forth the amount of correction he needed in both eyes to have 20/20 vision.  Such information is redundant or at least cumulative of information contained in the STRs that were available for consideration as of March 1951.  The other new evidence similarly has no real importance or great consequence.  The photographs taken during the Veteran's service show with respect to his eyes only that he did not wear glasses when they were taken.  Of note is that none of these photographs (the one of the ship he served aboard excepted) are dated.  VA treatment records do not concern the Veteran's eyes whatsoever.  The private DBQ addressed the state of his eyesight now and does not mention the state of it during his service.

That leaves the Veteran's new statements and testimony.  For the purpose of determining whether or not reopening is warranted, the credibility of evidence is presumed unless it is inherently incredible or beyond the competence of the individual providing it.  Justus v. Principi, 3 Vet. App. 510 (1992).  It is not inherently incredible that the Veteran's defective vision was permanently aggravated/worsened during his service.  Competency is "a legal concept determining whether testimony may be heard and considered."  Layno v. Brown, 6. Vet. App. 465 (1994).  A lay person (a person lacking a medical background) is competent to provide statements or testimony relating to facts or events that the lay person observed or that are within the realm of his personal knowledge.  Id.  

As there is no indication that the Veteran has medical training or otherwise has medical knowledge/expertise, he is a lay person.  He is competent to recount that he was around guns as they were fired from the ship he served aboard because he would have experienced such personally.  However, he is not competent to recount that his defective vision permanently worsened during service whether as a result of firing guns or otherwise.  Determining the severity of defective vision, and thus whether it permanently has worsened, requires that vision be measured.  Determining causation of the permanently aggravated portion of defective vision, assuming there is such a portion, is complex given the intricacies of the eye and the number of potential causes.  These are medical determinations rather than determinations which can be made by a lay person, in other words.  Assertions from a lay person regarding a medical question generally are insufficient to reopen.  Routen, 10 Vet. App. at 183; Moray v. Brown, 5 Vet. App. 211 (1993) (both addressing causation).  

It finally is reiterated that, as determined above, no further assistance is required.  From this and the lack of an indication that the Veteran's defective vision was permanently aggravated by his service based on the evidence considered in March 1951 and based on the evidence available for consideration now, a reasonable possibility of substantiating his entitlement to service connection has not been raised even under the low threshold of Shade.  

Having found that not all of the requirements concerning the submission of new and material evidence have been satisfied, the claim of entitlement to service connection for defective vision is not reopened for reconsideration.


ORDER

New and material evidence not having been received, the issue of entitlement to service connection for defective vision is not reopened for reconsideration.


REMAND

The issue of entitlement to service connection for a dental condition unfortunately must be remanded.  Although the Board sincerely regrets the delay this will cause, adjudication cannot proceed without additional development.

A Notice of Disagreement (NOD) is a written communication from a Veteran or his representative expressing dissatisfaction or disagreement with an adjudicative determination and a desire to contest the result.  38 C.F.R. § 20.201; see also 38 U.S.C.A. § 7105(b)(2); Anderson v. Principi, 18 Vet. App. 371 (2004); Acosta v. Principi, 18 Vet. App. 53 (2004); Gallegos v. Principi, 283 F.3d 1309 (2002).  A NOD must be filed within one year from the date of mailing of notice of the determination.  38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.302(a).  Upon the filing of a timely NOD, a statement of the case (SOC) shall be prepared.  38 U.S.C.A. § 7105(d)(1); see also 38 C.F.R. § 19.29.  The Board shall remand for issuance of a SOC if one is not of record.  Manlincon v. West, 12 Vet. App. 238 (1999).

The October 2007 rating decision, in addition to addressing whether there was new and material evidence to reopen a claim of entitlement to service connection for defective vision, denied service connection for a dental condition.  Notification of this rating decision was mailed to the Veteran on November 1, 2007.  In perfecting his appeal concerning defective vision on an April 2008 VA Form 9, he also indicated his desire to appeal the determination made concerning a dental condition.  Neither he nor his representative has brought up a dental condition since.

Notwithstanding this recent silence, the Veteran's April 2008 VA Form 9 constitutes a NOD.  It clearly expresses his desire to contest the determination made with respect to the issue of his entitlement to service connection for a dental condition.  Therefore, his dissatisfaction or disagreement with the determination readily is inferred.  The April 2008 VA Form 9 additionally was filed in a timely manner.  It indeed is dated well before expiration of the one year allotted period.  To date, however, no SOC has been associated with the claims file or "eFolder."  There indeed is no indication whatsoever that a SOC has been prepared.  A remand is necessary so that this task can be accomplished.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

Provide the Veteran and his representative with a SOC regarding his entitlement to service connection for a dental condition.  In addition to containing the information required by 38 U.S.C.A. § 7105(d)(1) and 38 C.F.R. § 19.29, the SOC must include notification that the aforementioned issue shall be returned to the Board if, and only if, a timely substantive appeal is filed.  A copy of it shall be placed in the claims file or "eFolder."

The Veteran has the right to submit additional evidence and argument on the issue the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


